Case: 12-138     Document: 6     Page: 1   Filed: 09/25/2012




           NOTE: This order is nonprecedential.

   Wniteb ~tate~ Case: 12-138        Document: 6   Page: 2       Filed: 09/25/2012




IN RE DENTAL IMAGING TECHNOLOGIES                                    2
    Sirona Dental Systems, Inc. and California Institute
of Technology are directed to respond no later than Octo-
ber 12, 2012.

                                    FOR THE COURT


      SEP 25 2012                   lsI Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Darryl Michael Woo, Esq.
    John G. Day, Esq.
    Clerk, United States District Court for the District of
    Delaware
s26

                                                 couRft~~PEALS
                                            u.s.1ltE FEDERAL CIRCUITFOR
                                                 SEP 25 Z012
                                                     JANHORBALY
                                                        CLERK